Citation Nr: 0216808	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  99-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for numbness of the 
hands and feet, to include as a chronic disability resulting 
from an undiagnosed illness.

2.  Entitlement to service connection for joint pain of the 
shoulders, to include as a chronic disability resulting from 
an undiagnosed illness.

3.  Entitlement to service connection for skin condition, to 
include as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for easy bruising, to 
include as a chronic disability resulting from an 
undiagnosed illness.

5.  Entitlement to service connection for loss of smell, to 
include as a chronic disability resulting from an 
undiagnosed illness.

6.  Entitlement to service connection for change in taste, 
to include as a chronic disability resulting from an 
undiagnosed illness.

7.  Entitlement to service connection for dry mouth, to 
include as a chronic disability resulting from an 
undiagnosed illness.

8.  Entitlement to service connection for intestinal 
condition, to include as a chronic disability resulting from 
an undiagnosed illness.

9.  Entitlement to service connection for eye condition, to 
include as a chronic disability resulting from an 
undiagnosed illness.

10.  Entitlement to service connection for cold and flu 
symptoms to include night sweats and susceptibility to 
infections, to include as a chronic disability resulting 
from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from August 1987 to May 1989, 
from January 1991 and March 1991, and from June 1991 to 
December 1991.  The veteran has served in Southwest Asia 
during the Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Baltimore, Maryland Regional Office 
(RO).

It is noted that an appeal had been perfected for the issues 
of entitlement to service connection for somatization 
disorder, dizziness, nausea, joint pain, trouble sleeping 
fatigue, headaches, sensation in the stomach and ribs, heart 
palpitations, and heart burn, to include as chronic 
disabilities resulting from an undiagnosed illness.  While 
the appeal was pending, by rating action of June 2000, 
service connection for post traumatic stress disorder 
(PTSD), formerly considered as somatization disorder, was 
granted.  Following VA examination, by rating action of 
September 2000, service connection for PTSD was noted to 
include fatigue, joint pain other than of the shoulders, 
heartburn, sensations in the stomach and ribs, heart 
palpitations, and trouble sleeping.  Additionally in this 
rating action, service connection for migraine headaches, 
claimed as headaches, nausea, and dizziness was granted.  
Therefore, these issues are no longer on appeal.  As such, 
the appeal is limited to the issues set forth on the title 
page.  It appears, after the grant of the aforementioned 
benefits, that some of the issues fell by the wayside.  The 
written presentations on appeal and the certification of the 
issues on appeal were restricted to a limited number of 
issues.  The other issues, however, were never withdrawn.


REMAND

In this case, evidence has been associated with the file at 
the RO for which a Supplemental Statement of the Case has 
not been prepared as to the issues of entitlement to service 
connection for skin condition, easy bruising, loss of smell, 
change in taste, dry mouth, intestinal condition, eye 
condition, and cold and flu symptoms to include night sweats 
and susceptibility to infections, to include as chronic 
disabilities resulting from an undiagnosed illness.  
Therefore, upon review of the new evidence and following the 
development below, the RO should readjudicate the claims 
above as well as the claims for service connection for 
numbness of the hands and feet and joint pain of the 
shoulders as chronic disabilities resulting from an 
undiagnosed illness. 

Further, the evidence is inadequate to fairly decide the 
veteran's claims; therefore additional development is 
needed.  In this regard, the Board notes that the veteran 
has had both active duty and reserve service.  The veteran's 
periods of service should be verified.  As part of this, 
there is an indication that the veteran may currently be in 
service, this should be verified.  Additionally, it does not 
appear that service medical records are of record.  An 
attempt should be made to obtain service medical records 
from the veteran's periods of active duty and reserve 
service. Finally, new VA examinations are needed regarding 
the conditions at issue.

The RO's attention is also directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it 
added a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 
2002)) which defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim and 
eliminated from section 5107(a) the necessity of submitting 
a well-grounded claim to trigger the duty to assist.  Id. 
§§ 3(a), 4, at 2097-98.  With regard to the duty to assist, 
VA must obtain relevant private and VA medical records and 
provide the veteran with VA examinations, where such 
examinations may substantiate entitlement to the benefit 
sought.  On Remand, the RO must assure that the provisions 
of this new Act are complied with to the extent they apply 
to the instant issue, including the notification 
requirements set forth in the new law.  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002)).  
These too are for application by the RO on remand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2002) 
and the new regulations are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures are fully 
complied with and satisfied.  

2.  All of the veteran's periods of 
service should be verified.  This should 
include any periods of active or 
inactive training in the reserve unit.

3.  The RO should obtain all of the 
veteran's service medical records, 
including the entrance and separation 
examinations, and any medical records 
from the veteran's reserve service.  All 
reserve service medical records should 
also be obtained.  All attempts to 
locate and obtain these records should 
be documented in the claims file.  Once 
obtained, these records (or legible 
copies thereof) should be permanently 
associated with the claims file.

4.  The RO should request from the 
veteran the names and addresses of all 
medical care providers who have treated 
her for numbness of the hands and feet, 
joint pain of the shoulders, skin 
condition, easy bruising, loss of smell, 
change in taste, dry mouth, intestinal 
condition, eye condition, and cold and 
flu symptoms to include night sweats and 
susceptibility to infections, either 
during service or since service.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.  

As to the undiagnosed disabilities for 
which the veteran is seeking service 
connection, she should be requested to 
submit evidence of nonmedical indicators 
of the existence of such conditions, 
such as documentation of time lost from 
work, evidence affirming changes in the 
veteran's physical abilities and 
appearance, etc. 

5.  Following completion of the above 
development, the veteran should be 
afforded appropriate examinations 
regarding the claims of entitlement to 
service connection for numbness of the 
hands and feet, joint pain of the 
shoulders, skin condition, easy 
bruising, loss of smell, change in 
taste, dry mouth, intestinal condition, 
eye condition, and cold and flu symptoms 
to include night sweats and 
susceptibility to infections, to include 
as chronic disabilities resulting from 
an undiagnosed illness.

The claims folder must be made available 
to and be reviewed by the examiners 
prior to the examinations. 

The examiner should note and detail all 
reported complaints and indicate time 
lost from work for each symptom.  The 
examiner should provide details about 
the onset, frequency, duration, and 
severity of all complaints and indicate 
what precipitates and what relieves 
these complaints.  

The examiner should determine if there 
are any objective medical indications 
that the veteran is suffering from the 
conditions at issue. 

The examiner should specifically 
determine whether the veteran's 
complaints are attributable to a known 
diagnostic entity.  If not, the examiner 
should specifically state whether he/she 
is unable to ascribe a diagnosis to the 
complaints.  In this regard, each 
symptom should be addressed separately.  
Symptom-based "diagnoses" such as (but 
not limited to) myalgia and arthralgia 
are not considered as diagnosed 
conditions for compensation purposes.  
For those conditions for which there is 
objective evidence of chronic disability 
from an undiagnosed illness, the 
examiner should note: 

(1)  Whether there is affirmative 
evidence that the undiagnosed 
illness was not incurred during 
active service in the Southwest Asia 
Theatre of operations during the 
Gulf War?

(2)  Whether there is affirmative 
evidence that an undiagnosed illness 
was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the 
onset of the illness?  

If known diagnoses are present, the 
examiner should opine whether it is at 
least as likely as not that the 
diagnosed disability had its onset in 
service.  The underlined standard of 
proof should be utilized in formulating 
a response.   

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees 
with any opinions contained in the 
claims file which contradict his or 
hers, it would be helpful if the reasons 
for the disagreement are set forth in 
detail.

6.  The RO should review the examination 
reports to ensure that they are adequate 
for rating purposes.  If an examination 
is inadequate for any reason, the RO 
should return the examination report to 
the examining physician and request that 
all questions be answered.

7.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The SSOC should additionally 
include a discussion of all evidence 
received since the last statement of the 
case was issued.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




